Affirming.
The proof that appellant stole an automobile belonging to the State, as charged in the indictment, is undisputed and conclusive; and the sole plea of his counsel is that the punishment inflicted is excessive in view of the fact that appellant was so drunk at the time of the theft as to be incapable of entertaining a felonious intent. However, the Court instructed on the defense of drunkenness, and the testimony of the Commonwealth was sufficient to support the jury's adverse verdict. These circumstances, and the absence of any legal question make it apparent that we would not be warranted in extending this opinion in order to justify an obviously inescapable conclusion.
Judgment affirmed.